Citation Nr: 1001955	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  03-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to September 
28, 2006.

2.  Entitlement to an effective date earlier than September 
28, 2006, for the assignment of a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to an effective date earlier than September 
28, 2006, for the establishment of basic eligibility for 
Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, granted the Veteran service 
connection for PTSD, with an initial evaluation of 50 percent 
for the period from January 10, 2003 - September 27, 2006, 
and a 70 percent evaluation thereafter.  The rating decision 
of the RO also granted the Veteran a TDIU and DEA benefits, 
effective September 28, 2006.

In July 2008, the Board, in pertinent part, denied the 
Veteran's claim for an initial evaluation in excess of 50 
percent for PTSD prior to September 28, 2006.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a July 2009 order, the 
Court, in pertinent part, pursuant to a joint motion, vacated 
the Board's decision as to the denial of an initial 
evaluation above 50 percent for PTSD prior to September 28, 
2006.  As the effective dates of the awards of a TDIU and DEA 
benefits were predicated on the award of the 70 percent 
evaluation for PTSD, they were thus intertwined with the 
issue of entitlement to an initial evaluation above 50 
percent for PTSD prior to September 28, 2006.  Therefore, the 
Court also ordered that the Board's decision of July 2008 
also be vacated with respect to the issues of entitlement to 
effective dates prior to September 28, 2006, for the grant of 
a TDIU and DEA benefits.




FINDINGS OF FACT

1.  For the period prior to September 28, 2006, the Veteran's 
PTSD was not manifested by symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or the inability to establish 
and maintain effective relationships to the extent 
contemplated in the criteria for a 70 percent evaluation.

2.  A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to September 28, 
2006, that the Veteran satisfied the criteria for assignment 
of a TDIU.

3.  The Veteran did not satisfy the legal criteria for DEA 
benefits prior to September 28, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD prior to September 28, 2006, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

2.  The criteria for an effective date earlier than September 
28, 2006, for the assignment of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.400, 4.16 (2009).

3.  The criteria for an effective date earlier than September 
28, 2006, for DEA benefits are not met.  38 U.S.C.A. §§ 3500, 
3501, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Initially, the Board notes that the issues now on appeal flow 
from rating decisions which established service connection 
for PTSD, as well as the TDIU and DEA benefits.  The Court 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 
91 (2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board also notes that the Veteran was sent VCAA-compliant 
notification letters regarding his current appellate issues 
in July 2001 (generic VCAA notification), March 2003 (service 
connection for PTSD), December 2003 (TDIU criteria), March 
2006, October 2006 (increased rating for PTSD), July 2007, 
and January 2008.  In pertinent part, these letters, taken 
together, informed the Veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Further, the March 2006 and 
January 2008 letters contained the specific information 
regarding disability ratings and effective dates outlined by 
the Court in Dingess/Hartman.

The Board observes that during the course of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), regarding the information 
that must be provided to a claimant in the context of an 
increased rating claim.  As Vazquez-Flores does not apply to 
initial rating cases, further discussion of its provisions is 
not required and, in any case,  in the recent decision of 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 
2009), the Federal Circuit vacated the holding in Vazquez-
Flores, 22 Vet. App. 37 (2008) with respect to the required 
content of VCAA notice in increased ratings claims.  

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements submitted by the Veteran, 
and on his behalf by his attorney, have cited to relevant 
caselaw, statutes, and regulations.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated . . .  that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims on appeal and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
Veteran's claims file and were reviewed by both the RO and 
the Board in connection with his claims. Nothing in the 
record indicates the Veteran has identified the existence of 
any relevant evidence that is not of record.  In this regard, 
his attorney has submitted a statement on the Veteran's 
behalf, dated in October 2009, affirming that he had no 
further evidence to submit in support of his claims.  He has 
had the opportunity to present evidence and argument in 
support of his claims, to include at a June 2005 
videoconference hearing before the Board, and also at an 
October 2004 hearing before an RO hearing officer.  Further, 
he was accorded VA medical examinations in April 2003, 
October 2003, November 2004, March 2005, November 2006, July 
2007 and August 2007.  Moreover, as a general rule the 
adjudication of a claim for an earlier effective date is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the Veteran.  
In pertinent part, any current examination would show the 
level of disability at this time, and not whether it was 
factually ascertainable a TDIU was warranted prior to the 
current effective date.  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
is doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (2009).  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions alone cannot constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1) (2009).

I.  Entitlement to an initial rating in excess of 50 percent 
for PTSD prior to September 28, 2006.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7 (2009); and, in 
evaluating impairment of the psyche, considering the effects 
of the disability upon the person's ordinary activity, 38 
C.F.R. § 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found, commencing on the 
time of an initial rating - a practice known as "staged" 
ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2009).

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted. Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2009).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

Pursuant to the July 2009 order of the Court, which defined 
the issue as entitlement to an initial evaluation above 50 
percent for PTSD prior to September 28, 2006, the Board will 
restrict its review of the clinical evidence pertaining to 
treatment and evaluation of the Veteran's PTSD for the period 
from January 10, 2003 (the date on which he filed his 
original claim for VA compensation for PTSD and the effective 
date of the grant of service connection and assignment of the 
initial 30 percent evaluation) to September 27, 2006.

Initially, the Board notes that the medical evidence has 
consistently shown that the Veteran has depression and 
chronic sleep impairment.  However, such symptomatology is 
associated with the criteria for a 30 percent rating.  As 
such, it does not provide a basis for a rating in excess of 
50 percent in this case.

With respect to the period prior to September 28, 2006, the 
evidence indicates that the Veteran's PTSD was not manifested 
by symptoms such as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  And, as will be further discussed 
below, while the clinical evidence does establish that his 
PTSD has an adverse impact upon his social and occupational 
functioning, it does not more closely approximate the level 
of such impairment contemplated in the criteria for a 70 
percent evaluation.

The Board acknowledges that the Veteran reported at the April 
2003 VA PTSD examination that he made suicide attempts in the 
past and had had suicidal thoughts.  However, he did not have 
any such thoughts at the time of that examination and he was 
not considered a danger to himself or others.  Similar 
findings were made at the time of the subsequent November 
2004 VA PTSD examination.  Further, it was specifically 
stated that he was not suicidal and not homicidal.  (Although 
not pertinent to the time period at issue, subsequent VA 
examinations in November 2006 and August 2007 also noted no 
history of suicide attempts.)

The evidence of record for the pertinent period does not 
reflect that the Veteran had obsessional rituals which 
interfered with routine activities.  The November 2004 VA 
psychiatric examination found he did not exhibit bizarre, 
obsessive, or ritualistic behavior, and that he needed no 
assistance with the activities of daily living.  

The Veteran's speech was found to have normal tone, volume, 
and pacing at both the April 2003 and November 2004 VA 
examinations.  Accordingly, his PTSD did not result in speech 
that was intermittently illogical, obscure, or irrelevant.

Although the Veteran did have symptoms of depression during 
the pertinent period, the record does not reflect it was of 
such severity as to affect the ability to function 
independently, appropriately and effectively.  As already 
noted, the November 2004 VA psychiatric examination found 
that he did not exhibit bizarre behavior, and that he needed 
no assistance with the activities of daily living.

The Board acknowledges that the Veteran's PTSD had resulted 
in anger and irritability prior to September 28, 2006.  
However, as already noted, the April 2003 VA examination 
found he was not an actual danger to the safety of himself or 
others, while the November 2004 VA examination found he was 
neither suicidal nor homicidal.  Further, the April 2003 
examination noted that he described symptoms of anger without 
being assaultive.  The November 2004 VA examination also 
noted that he had not had thoughts of hurting others.  
Consequently, the Board finds that his PTSD has not resulted 
in impaired impulse control with periods of violence during 
the time period at issue.  

Although the Veteran reported that he used to communicate 
with a "spirit" or "Indian chief" in the sky when he used 
alcohol in the past, the examiner who evaluated him in April 
2003 ultimately determined after further discussion with him 
that this was merely a means for him to concretely describe 
more abstract conceptual phenomena and did not represent an 
actual hallucination as his thought process revealed no 
looseness of association or flight of ideas.  While such PTSD 
symptoms as vivid memory flashbacks and intrusive thoughts of 
his military experiences are reported in the clinical 
records, the April 2003 and November 2004 VA examinations 
consistently found that the Veteran was oriented and intact 
to time, person, place, and situation.  His treatment records 
for the period from 2003 - 2006 also indicate that he was 
fully oriented.  As such, the Board concludes that his PTSD 
has not resulted in spatial disorientation.  

The medical and other evidence of record reflects that the 
Veteran's PTSD is not manifested by neglect of his personal 
appearance and hygiene prior to September 28, 2006.  Although 
his clothes were noted to be worn on the April 2003 VA 
examination, he displayed adequate grooming as he was also 
noted to have a thin mustache and thin, short-trimmed beard.  
The subsequent November 2004 VA examination noted that he was 
able to take care of his personal hygiene and that his 
clothing, although worn, was clean.

The Board acknowledges that the Veteran's PTSD has resulted 
in occupational and social impairment due to difficulty in 
establishing and maintaining effective work and social 
relationships.  However, all compensable evaluations under 
the schedular criteria include such impairment.  Therefore, 
the issue is whether his level of occupational and social 
impairment is of such severity as to warrant a rating in 
excess of 50 percent for the relevant period in question.  Of 
particular importance in evaluating his level of occupational 
and social impairment are Global Assessment of Functioning 
(GAF) scores assigned throughout this time period, as such 
designations are based on a scale reflecting the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), for rating purposes).

The clinical evidence and the Veteran's statements show that 
he has few friends, has difficulty relating to his son, is 
alienated from his spouse, and generally prefers to avoid 
social situations and keep to himself in the privacy of his 
own home.  The April 2003 VA psychiatric examination assigned 
a GAF score of 60 for the PTSD alone, and a score of 51 for 
major depression.  Further, the examiner acknowledged that 
these scores indicated moderate symptomatology.  The 
subsequent November 2004 VA examination assigned a GAF score 
of 57 for the PTSD alone, and 52 for the depression.  
Similarly, the treatment records for this remainder of the 
period up to September 27, 2006, predominantly show GAF 
scores in the 51 to 60 range, with occasional lows of 50, but 
primarily above this value.  Thus, the Board finds that this 
objective clinical evidence indicates that the Veteran's 
service-connected PTSD had resulted in no more than moderate 
difficulty in social, occupational, or school functioning 
during this period.  The Board therefore concludes that the 
current 50 percent rating adequately reflects this level of 
impairment.

In statements presented by the Veteran in support of his 
claim, he reports that he has not held regular employment 
since October 1996.  Social Security Administration (SSA) 
records associated with his claims file show that he was 
deemed to have been disabled for purposes of entitlement to 
SSA benefits as of January 2001 due to a lumbar spine 
disability and a right knee disability, status post 
meniscectomy, but do not attribute his disabled status to his 
psychiatric disabilities.

The Board notes that the report of an April 2003 VA 
psychiatric examination states, in pertinent part, that the 
Veteran had a long history of substance abuse for which he 
was receiving counseling and treatment.  However, the VA 
examiner expressed his opinion in the April 2003 examination 
report that the Veteran's substance abuse was an independent 
diagnosis from his PTSD as it was not an attempt at self-
treatment of his PTSD symptoms.  Additionally, the examiner 
found the Veteran's major depression to be unrelated to his 
period of military service and was a very significant element 
in his inability to fully function and the combined impact of 
his service-connected PTSD with his unrelated major 
depression and substance abuse was a major contributor to his 
inability to be gainfully employed.  

An October 2003 VA general medical examination also states 
that the Veteran is not likely to be employable due to 
depression and PTSD.  However, as it was noted that the 
Veteran's psychiatric disorders were not actually evaluated 
on this examination, this clinical statement is rather 
limited in its probative value as compared to the findings of 
dedicated psychiatric examinations conducted for the purposes 
of addressing the severity of his psychiatric disabilities. 

Although the report of the November 2004 VA psychiatric 
examination shows that the examiner could not separate the 
Veteran's PTSD symptoms from his depression symptoms without 
resorting to speculation, the examiner opined that the 
Veteran's PTSD symptoms would cause a decrease in his work 
efficiency and reliability due to difficulty establishing 
effective work relationships and being able to follow through 
with tasks.  That said, he was noted to have been able to 
perform uncomplex, non-competitive tasks such as maintaining 
his own personal hygiene and keeping his clothing clean and 
to have had only a mild increase in his depressive symptoms 
and a moderate increase in his PSTD symptoms since the VA 
examination of April 2003.

When it is not possible to separate the effects of a service-
connected condition and a non-service-connected condition 
(i.e., a personality disorder from a service-connected 
psychiatric disorder), VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See 61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. West, 
11 Vet. App. 181 (1998).  However, in view of the opinion 
presented in the April 2003 examination report, the Board 
finds that the clinical evidence does, in fact, distinguish 
the Veteran's service-connected PTSD from the other non-
service-connected psychiatric diagnoses present within his 
psyche, such that his PTSD can be shown to play only a 
contributory but not a total role is his overall severe 
occupational impairment.  Therefore, as the Veteran's 
occupational impairment can be objectively attributed, in 
substantial part, to the impact of non-service-connected 
psychiatric factors, the current 50 percent evaluation 
adequately compensates the Veteran for his level of social 
and occupational impairment that can be clinically attributed 
to his PTSD.  

In view of the foregoing, the Board finds that the overall 
disability picture presented by the objective medical 
evidence demonstrates that the constellation of psychiatric 
symptomatology attributable to the Veteran's PTSD does not 
meet or nearly approximate the criteria for a rating in 
excess of 50 percent at any time prior to September 28, 2006.  
The appeal in this regard is therefore denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Entitlement to an effective date earlier than September 
28, 2006, for the assignment of a TDIU and the establishment 
of basic eligibility for DEA.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1) (2009).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) (2009).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits, under the laws administered 
by VA, from a claimant may be considered an informal claim. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155 (2009).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

In this case, the Board acknowledges that a VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) was received by VA on October 1, 2003.  
Thus, the date of claim is earlier than the current effective 
date.  However, as detailed below the Board finds that it was 
not factually ascertainable prior to September 28, 2006, that 
the Veteran satisfied the criteria for a TDIU.

The relevant legal criteria provide that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2009).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2009).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

As previously discussed in this decision, prior to September 
28, 2006, the Veteran was service connected for PTSD (which 
the Board has determined as adequately evaluated as 50 
percent disabling); Type 2 diabetes mellitus, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; bilateral hearing loss, evaluated as 
noncompensable (zero percent); and residuals of left 
mandibular ramus fracture, also evaluated as noncompensable.  
The combined rating was 60 percent.  Service connection was 
established for peripheral neuropathy of the upper and lower 
extremities effective from September 28, 2006, and the 
Veteran has not disagreed with or otherwise appealed this 
effective date.  Therefore, the overall combined disability 
rating was 60 percent prior to September 28, 2006, and 90 
percent from September 28, 2006.  See 38 C.F.R. § 4.25 
(2009).  Although he did not meet the schedular requirement 
for a TDIU until September 28, 2006, extraschedular 
consideration is to be afforded to a veteran who fails to 
meet the percentage standards and is unemployable by reason 
of service-connected disabilities.  38 C.F.R. § 4.16.

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Id.

The Board acknowledges that the record reflects the Veteran 
last worked in October 1996 as a truck driver.  However, the 
record does not reflect that he was unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disabilities prior to September 28, 2006.  An 
October 2003 VA general medical examination indicated that 
his hearing loss and tinnitus would not prevent employment 
unless good hearing acuity was necessary.  Although this 
examination indicated that it was unlikely he would be 
employable from the psychiatric point of view, it was noted 
that his psychiatric disabilities were not actually evaluated 
on this examination.  Further, this October 2003 opinion is 
inconsistent with the VA psychiatric examinations conducted 
in April 2003 and November 2004 which indicated no more than 
moderate occupational and social impairment.  It is also 
inconsistent with the more recent evaluations in November 
2006 and August 2007 which concluded that the PTSD had not, 
by itself, resulted in total occupational and social 
impairment.  Further, the July 2007 VA general medical 
examination concluded that the Veteran was unemployable due 
to the combination of his service-connected PTSD and service-
connected physical disabilities.  In view of the foregoing, 
the Board finds that the October 2003 VA examiner's opinion 
as to the occupational impairment attributable to the 
Veteran's PTSD is not entitled to probative value in the 
assignment of a TDIU in this case, as the Board will assign 
greater probative weight to those psychiatric examinations 
conducted for the specific purpose of addressing the severity 
of the Veteran's psychiatric disabilities.

The Board further notes that the Veteran reported at the 
October 2003 VA examination that he was not working because 
"he just does not want to."  He did not indicate he was 
unable to work due to his service-connected disabilities.  
Moreover, the competent medical and other evidence of record, 
including SSA records associated with the file, indicates 
that he also experienced significant impairment from non-
service-connected disabilities during this period including a 
back disorder, right knee disorder, irritable bowel syndrome, 
gastrointestinal disorder to include hiatal hernia and reflux 
disease, hypercholesterolemia, and hemorrhoids.  As 
previously stated, in determining whether the Veteran is 
entitled to a TDIU, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Id.  In 
the present case, the objective record does not indicate that 
the Veteran had satisfied the criteria for TDIU prior to 
September 28, 2006, due solely to his service-connected 
disabilities.

The Board does not dispute that the evidence of record 
indicates the Veteran experienced occupational impairment due 
to his service-connected disabilities prior to September 28, 
2006.  However, a thorough review of all evidence of record 
indicates that such impairment for that period was adequately 
compensated by the schedular ratings in effect at that time.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose, 4 Vet. App. at 363 (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

For these reasons, the Board concludes that it was not 
factually ascertainable that the Veteran met the requirements 
for assignment of a TDIU prior to September 28, 2006.  As the 
law states that the effective date shall be assigned from the 
date entitlement arose when it is later than the date of 
claim, an earlier effective date is not warranted in this 
case.  The appeal in this regard is therefore denied.

With respect to the claim for an earlier effective date for 
basic eligibility to DEA prior the September 28, 2006, the 
child or surviving spouse of the Veteran will have basic 
eligibility for DEA benefits if the following conditions are 
met: (1) the Veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) the Veteran has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the Veteran's 
death; or (4) the Veteran died as a result of a service- 
connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510; 38 
C.F.R. §§ 3.807.

For the reasons stated above, however, the Board has 
determined that the Veteran is not entitled to a TDIU prior 
to September 28, 2006.  The record does not otherwise show he 
had a permanent and total service-connected disability prior 
to that date. Moreover, as he is alive, it is clear 
entitlement cannot be established based upon his death.  
Simply put, the record does not reflect the legal 
requirements for establishment of DEA benefits were met prior 
to September 28, 2006.  Therefore, an earlier effective date 
cannot be established as a matter of law.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to September 28, 2006, is denied.

Entitlement to an effective date earlier than September 28, 
2006, for the assignment of a TDIU is denied.

Entitlement to an effective date earlier than September 28, 
2006, for the establishment of basic eligibility for DEA is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


